Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 1 of 8 PageID #: 1080


                                                                           1


 1                     UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
 2
     - - - - - - - - - - - - - - - -X
 3   JOSÉ PANORA, on his own        : 19-CV-7267 (BMC)
     behalf and on behalf of        :
 4   others similarly situated,     :
                                    :
 5              Plaintiff,          :
                                    :
 6           -against-              : United States Courthouse
                                    : Brooklyn, New York
 7   DEENORA CORP., d/b/a Dee's;    :
     DEE'S BRICK OVEN PIZZA,        :
 8   INC., d/b/a Dee's; and.        :
     DEERAN ARABIAN a/k/a Dee       :
 9   Arabian,                       :
                                    : Wednesday, November 4, 2020
10             Defendants.          : 1:30 p.m.
     - - - - - - - - - - - - - - - -X
11

12         TRANSCRIPT OF CIVIL CAUSE FOR PREMOTION CONFERENCE
                 BEFORE THE HONORABLE BRIAN M. COGAN
13                    UNITED STATES DISTRICT JUDGE

14                         A P P E A R A N C E S:

15   For the Plaintiff:          TROY LAW, PLLC
                                 41-25 Kissena Boulevard.
16                               Apartment 103
                                 Flushing, New York 11355
17                               BY: AARON SCHWEITZER, ESQ.

18   For the Defendants:         KAUFMAN, DOLOWICH & VOLUCK, LLP
                                 135 Crossways Park Drive.
19                               Suite 201
                                 Woodbury, New York 11797
20                               BY: AARON NATHANIEL SOLOMON, ESQ.
                                      TAIMUR ALAMGIR, ESQ.
21

22   Court Reporter:       DAVID R. ROY, RPR
                           225 Cadman Plaza East
23                         Brooklyn, New York 11201
                           drroyofcr@gmail.com
24
     Proceedings recorded by Stenographic machine shorthand,
25   transcript produced by Computer-Assisted Transcription.



                            David R. Roy, RPR, CSR, CCR
                               Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 2 of 8 PageID #: 1081


                                   Proceedings                                 2


 1              (All participants appearing via teleconference.)

 2              THE COURT:     All right.    The case is Panora against

 3   Deenora Corp., et al. 19-CV-7267.

 4              Who do I have for the plaintiff?

 5              MR. SCHWEITZER:      Good afternoon, Your Honor.        This

 6   is Aaron Schweitzer appearing for Plaintiff José Panora.

 7              THE COURT:     All right.    Good afternoon.

 8              All right.     And who do I have appearing for the

 9   defendants?

10              MR. SOLOMON:     Aaron Nathaniel Solomon and Taimur

11   Alamgir for the defendants.

12              MR. ALAMGIR:     Good afternoon, Your Honor.

13              THE COURT:     Good afternoon.

14              Okay.    We are here on the defendants' proposed

15   second motion for summary judgment.         I will tell you,

16   Mr. Solomon, Mr. Alamgir, the reason I wanted to have this

17   conference and the reason I asked you to submit the

18   deposition, I have read it, and I -- you know, I will keep

19   an open mind.      You can certainly try to convince me that

20   there is now issue of fact as to whether the plaintiff was

21   an executive, but reading that deposition, you know, I think

22   it generally supports you.       I think, you know, you probably

23   got the better of the argument in front of a jury.           But

24   there are things that contradict you, too.            I mean, it is

25   going to be another balancing test.         So you can try if you



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 3 of 8 PageID #: 1082


                                    Proceedings                                3


 1   want, but I do have some skepticism, and I just wanted to

 2   alert you of that before you go through the trouble of

 3   drafting all of your papers and everything.

 4               MR. SOLOMON:     Well, Your Honor, that's a good

 5   point --

 6               THE COURT:     I'm sorry.    Who is speaking?      Who is

 7   speaking, please?

 8               MR. SOLOMON:     I'm sorry.    This is Aaron Solomon.

 9   I apologize.

10               Your Honor, that's a good point.           And before I

11   address it, may I please communicate to both the Court and

12   something that my client wishes me to say?

13               THE COURT:     Sure.

14               MR. SOLOMON:     You know, my client is a -- it's a

15   pizzeria.    It's a restaurant.      It is -- you know, previously

16   before COVID, it was a great business.          But frankly, as I

17   believe we have expressed to the Court previously, it's been

18   slammed, for lack of a better term.         And, you know, it has

19   lost a lot of money, both because of the summer and the

20   shutdown.    It has lost a lot of money because we only have

21   25 percent occupancy.       It's going to lose a lot more money

22   because, you know, we don't know if there's going to be a

23   second wave.    Parts of Queens are closing.           I mean, right in

24   the middle of where the restaurant is located in

25   Forest Hills, you have two other ZIP Codes that have shut



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 4 of 8 PageID #: 1083


                                    Proceedings                               4


 1   down, and this is a place that relies on local, you know,

 2   business.

 3               And I understand a summary judgment is costly, and

 4   I have heard what the Court has said about that.            The

 5   problem is, my client spent a lot of money fighting this

 6   case, and obviously, you know, it -- we've heard what

 7   the Court has said and we're going to weigh that.            But, you

 8   know, we're very concerned that my client may not have the

 9   financial wherewithal for this --

10               THE COURT:     Okay.   Well --

11               MR. SOLOMON:     -- you know, either summary judgment

12   or trial.

13               THE COURT:     Okay.   Let me say this, Mr. Solomon:

14   Certainly I'm sympathetic to that problem.             I will tell you

15   even before the pandemic hit, it was my view that the wage

16   imposed in New York were so high, it didn't seem like

17   anybody was paying the wages that State Law requires them to

18   pay.    With the pandemic, there's a lot of places closing

19   down.

20               Now, I will tell you that I have had Mr. Troy's

21   law firm in front of me many times.          It is an aspect of

22   their practice that they go after failing firms.            I have had

23   cases, not from them, but from other Plaintiffs where they

24   have literally forced companies out of business and to shut

25   their doors.    And the risk of getting an uncollectible piece



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 5 of 8 PageID #: 1084


                                   Proceedings                             5


 1   of paper is something that you and Mr. Schweitzer can

 2   discuss, but it is not something that I can do anything

 3   about.   You know, I have got a lawsuit, and I have got to

 4   see it through, even if it results in a judgment that is

 5   uncollectible or forces your client into bankruptcy.

 6              I will say the leverage that the plaintiff's

 7   attorneys have in these cases, and they have it here, is

 8   that there is an individual on the hook as well.          And you

 9   know, his house, his assets, his -- whatever he has got,

10   those are in jeopardy, too.      But those are all things for

11   you two to discuss.     It does not really change anything with

12   me.

13              I suppose another factor for Mr. Schweitzer to

14   consider is, you know, I do not know when I can get you to

15   trial in this case.     You know, with COVID we are trying to

16   start getting through our criminal docket, but that is going

17   to take awhile.    I do not really see a trial in 2021, but

18   maybe.

19              But, you know, Mr. Solomon, what else can I do for

20   you?   There is really -- there is nothing that I can say

21   about your perfectly valid point.

22              MR. SOLOMON:    Well, and I think the Court made a

23   very valid point, not only saying it so Mr. Schweitzer can

24   hear it, even if Plaintiff, you know, by deposition -- even

25   if the Court thinks summary judgment is doubtful on a



                            David R. Roy, RPR, CSR, CCR
                               Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 6 of 8 PageID #: 1085


                                    Proceedings                             6


 1   deposition, the deposition is best he's got.           So, you know,

 2   I'm happy to try the case --

 3               THE COURT:     Okay.   But will you have the resources

 4   to do it?

 5               MR. SOLOMON:     So the Court's saying the case is

 6   getting better for the plaintiff.

 7               THE COURT:     Look, you are kind of negotiating with

 8   me in the middle, and I do not want to be in the middle.

 9   You two talk --

10               MR. SOLOMON:     I'm sorry, Your Honor.

11               THE COURT:     -- and if you reach a resolution,

12   that's fine.    If you don't, you know, then I will just go

13   through and get you to trial as soon as I can.

14               As far as the -- there are two things, though, to

15   consider, there are two other things that I did not mention.

16   Number one, it happens as often as not in these cases that I

17   get a motion to withdraw from Defense Counsel who says, you

18   know, my client cannot afford me anymore, and I generally do

19   not grant them.    But, you know, that is your due diligence

20   at the beginning.    I am not going to start all over from

21   scratch or have a defaulting defendant because you did not

22   get yourself protected up front.         So I am not sympathetic to

23   that.

24               And the other thing that you have got tell your

25   client, of course, if that if you lose, and I am sure you



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 7 of 8 PageID #: 1086


                                   Proceedings                             7


 1   know this, your client is going to be responsible for the

 2   other side's attorneys' fees.       And Mr. Troy is not a

 3   reluctant biller in my experience.        So these are all things

 4   for you to talk about.

 5              The only thing I can talk about with you today is,

 6   do you really want to make your motion?         If you do, tell me

 7   one way or the other.      I will set a schedule if you want me

 8   to.

 9              MR. SOLOMON:     I guess I'd respectfully request a

10   week or two to decide to confer with my client, who is on

11   the line today.

12              THE COURT:     Okay.

13              MR. SOLOMON:     I believe he is on the line today.

14              THE COURT:     That's fine.

15              Yeah, look, I am not going to give you two weeks.

16   It's just a decision that you have to make quickly, because

17   there is only so much you can talk about.         So make it in a

18   week.   If you are going file a motion, file it within two

19   weeks after that.    I will take opposition in two weeks, and

20   then we will see where we go.

21              MR. SOLOMON:     Understood, Your Honor.

22              THE COURT:     Okay?

23              MR. SOLOMON:     I believe there's also the matter of

24   the pending collections motion, which is --

25              THE COURT:     Yeah.   Remind me, have you responded



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:19-cv-07267-BMC Document 77 Filed 02/12/21 Page 8 of 8 PageID #: 1087


                                                             Proceedings                                                              8


 1   to that?

 2                        MR. SOLOMON:                     Yes, we opposed, and Plaintiff had

 3   put in a replies.

 4                        THE COURT:                   Okay.       I will get to that as soon as I

 5   can.

 6                        MR. SOLOMON:                     Okay.

 7                        THE COURT:                   Okay?

 8                        Anything else we need to talk about?                                              I have not

 9   heard from you, Mr. Schweitzer.                                         Is there anything you need

10   to add?

11                        MR. SCHWEITZER:                      No, Your Honor.

12                        THE COURT:                   Okay.

13                        All right.                   Thank you both for calling in.                                  I will

14   wait to hear from you.

15                        MR. SOLOMON:                     All right.              Thank you, Your Honor.

16                        MR. SCHWEITZER:                      Thank you.

17                        MR. ALAMGIR:                     Thank you, Judge.

18                        (Matter concluded.)

19

20                                                            --oo0oo--

21

22

23    I   ( we)        c e r t i f y   t h a t     t h e    f o r e g o i n g     i s   a   c o r r e c t   t r a n s c r i p t
     f r o m   t h e     r e c o r d   o f    p r o c e e d i n g s    i n      t h e   a b o v e- e n t i t l e d    m a t t e r .
24
                          / s /   D a v i d       R.   Roy                                  November        1 0 ,    2 0 2 0
25                            DAVID          R.    ROY                                                 D a t e




                                                  David R. Roy, RPR, CSR, CCR
                                                     Official Court Reporter
